Citation Nr: 0937414	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a disability 
manifested by recurrent ear infections.  

5.  Entitlement to service connection for a disability 
manifested by recurrent sinus infections.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

On July 10, 2009, the Veteran's service organization 
representative revoked its representation prior to 
certification to the Board on July 16, 2009.  38 C.F.R. 
§ 20.608(a).  As there was evidence in the record that 
another service organization was acting on behalf of the 
Veteran without a power of attorney, VA sent the Veteran a 
letter in August 2009 asking him to clarify if he desired 
representation.  He was informed that if he did not respond 
within 30 days of the date of the letter, VA would assume 
that he wished to represent himself and would resume review 
of his appeal.  The Veteran did not respond.  Consequently, 
the Board will presume that the Veteran does not desire 
representation and proceed with consideration of his appeal.  

The Board also notes that evidence was submitted after the 
December 2007 statement of the case (SOC) but before 
certification to the Board that has not been reviewed by the 
RO in the first instance.  However, a review of that evidence 
indicates that it is duplicative of evidence already of 
record pertaining to the claim for a back disability.  
38 C.F.R. § 19.37(a).  Consequently, the Board can proceed 
with consideration of the appeal.  

The issues of entitlement to service connection for recurrent 
sinus infections and recurrent ear infections are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  On July 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran's representative that he wished to withdraw his 
appeal with respect to the claim of entitlement to service 
connection depression.

2.  On July 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran's representative that he wished to withdraw his 
appeal with respect to the claim of entitlement to service 
connection for a sleep disorder.

3.  A back disability has not been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for depression.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a sleep disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  A back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in February 2006 with respect to 
the claim for service connection for a back disability.  The 
letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ in May 
2006.  In a March 2006 letter, the Veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim for a back disability.  Records 
requested from the VA M.V.H. in February 2008 were already 
associated with the claims file prior to the issuance of the 
December 2007 SOC.  38 C.F.R. § 3.159(c)(2).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board acknowledges that the Veteran has not had a VA 
examination for his claim for a back disability.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that an examination is not 
needed for the aforementioned claim because there is no 
evidence of an in-service back disability.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, no evidence has been submitted to indicate that a 
back disability is associated with an established event, 
injury, or disease in service.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim for a back disability in this 
case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  


LAW AND ANALYSIS

Dismissal

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for depression.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran's 
representative has withdrawn the Veteran's appeal with 
respect to the issues of service connection for a sleep 
disorder and depression.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding these issues and it is dismissed.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

3.  Entitlement to service connection for a back disability.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a back 
disability.  The service treatment records were absent for 
complaints, treatment, or diagnosis of a back disability 
during service.  On his August 1991 separation examination, 
the Veteran's spine was found clinically normal and on his 
accompanying report of medical history, he marked "no" when 
asked if he had recurrent back pain.  Therefore, there was no 
showing or complaints of a back disorder during service.  

In fact, the first indication of a back disability was not 
until 2004.  In an August 2004 VA treatment entry, the 
Veteran was noted to have a suit or some sort of action 
pending for work related back pain.  Imaging studies revealed 
a L3-5 disc bulge.  The first indication of low back pain was 
in 2004, approximately 13 years after the Veteran's 
separation from service.   A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).   In this regard, the Board finds 
this significant because the available post-service medical 
evidence dates from 1997, yet the first indication of a low 
back disability is not until 2004.  Thus, there is no 
evidence of a low back disability during the Veteran's period 
of service or until more than a decade thereafter.  

Further, the Veteran has not made specific allegations 
regarding his back disability.  He has not contended, nor 
does the evidence show, a specific event or injury which 
occurred in service which led to his current low back 
disability.  Moreover, the Veteran has not claimed, nor does 
the evidence show, continuity of symptomatology after service 
or a nexus to service.  As such, service connection for a low 
back disability must be denied.  38 C.F.R. § 3.303.  


ORDER

The appeal is dismissed with respect to the claim of service 
connection for a sleep disorder.

The appeal is dismissed with respect to the claim of service 
connection for depression.

Entitlement to service connection for a back disability is 
denied.  


REMAND

4.  Entitlement to service connection for a disability 
manifested by recurrent ear infections.  

5.  Entitlement to service connection for a disability 
manifested by recurrent sinus infections.

The Veteran contends that he has recurrent sinus and ear 
infections which are related to his military service.  The 
service treatment records reflect that the Veteran indicated 
on his July 1989 dental health questionnaire that he has 
sinus problems.  There were findings of bronchitis, upper 
respiratory tract infection, and tonsillitis during service.  
On his August 1991 report of medical history, the Veteran 
responded "don't know" when asked if he had sinusitis and 
"yes" when asked if he had ear, nose, or throat trouble.  

After service, the Veteran reported sinus trouble in a 
November 1997 VA treatment entry.  In December 2000 and 
January 2001, he was found to have otitis media.  In August 
2004, he was noted to have chronic sinusitis.  A September 
2004 entry contained a diagnosis of otitis externa resolved.

The evidence of record indicates that the Veteran had 
complaints or findings related to medical conditions that can 
affect the ears and sinuses during and after service.  The 
Board notes that the Veteran did not claim service connection 
for a specific diagnosis related to his sinuses or ears.  
Instead, it appears that he generally claimed service 
connection for the symptomatology he has experienced, ear and 
sinus infections.  In this instance, and in part because the 
RO considered the in-service findings of tonsillitis, upper 
respiratory tract infection, and bronchitis when considering 
the claims in the December 2007 SOC, the Board will give a 
sympathetic and liberal reading to the Veteran's contentions, 
and will thus construe his current claims as relating to a 
disability manifested by recurrent sinus infections and a 
disability manifested by recurrent ear infections.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.)   

Therefore, because there were in-service reports or findings 
related to sinus and ear problems and there are post-service 
diagnoses pertaining to the sinuses and ears, a remand is 
necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for a disability 
manifested by recurrent sinus infections 
and a disability manifested by recurrent 
ear infections.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the aforementioned 
claims.  If it is not possible to provide a 
diagnosis, so state.

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current disability manifested 
by recurrent sinus infections or recurrent 
ear infections began during or is the 
result of a disease, injury, or event in 
service (June 1987 to August 1991) as 
opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


